57 N.J. 438 (1971)
273 A.2d 353
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
RAYMOND A. GINARDI, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued January 26, 1971.
Decided February 8, 1971.
Mr. Edward F. Kent, Designated Attorney, argued the cause for appellant (Mr. Stanley C. Van Ness, Public Defender, attorney).
Mr. Wilbur H. Mathesius, First Assistant Prosecutor, argued the cause for respondent (Mr. Bruce M. Schragger, Mercer County Prosecutor, attorney).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the majority opinion filed in the Appellate Division, 111 N.J. Super. 435.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.